Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1) and Smith (US Pub. 2019/0387713 A1).
Regarding claim 1, Lee discloses a pet device, comprising: 
5a shell body (Fig. 1, handle housing 110); 
a leash (Fig. 8, pet leash 158), said leash capable at one end of attaching to a pet, and said leash at a second end thereof attached to a retraction mechanism within said shell body (Fig. 2, retractable coil 150); 

a scoop lever attached to an upper portion of said shell body and connected to said scoop apparatus (Fig. 8, spring loaded trigger 130), 15wherein, when said scoop lever is activated, said left scoop and said right scoop pivot along said plurality of pivots to an open configuration along a lower portion of said scoop apparatus, said scoop apparatus in said open configuration being capable of covering an object on the ground (Col. 2, lines 60-64, “wherein the first scoop and second scoop are connected together via a first hinge (432) and a second hinge (434) such that the first scoop and second scoop can pivotably move between a closed position and open position”); 
and a bag assembly, said bag assembly having a store of said bags therein, said bag assembly being within said shell body with an opening therethrough (Fig. 2, plastic bag container 300), whereby a user can retrieve a bag therefrom, wherein said bag retrieved by said user is capable of being deployed substantially around said pet device, forming a barrier between the pet device and the object, wherein, after positioning said scoop apparatus in said open configuration over said object, with said bag deployed around said pet device and within said open configuration, engaging the scoop lever closes the left scoop and right scoop, encapsulating the object within said bag and 
However, Lee does not disclose as taught by Kovarik an interior surface of said scoop apparatus is coated with an adhesive, whereby a bag deployed within said scoop apparatus adheres thereto ([0015]: “In certain embodiments, the bags employed have a closing ability such that once the scoop jaw of the waste gripping tool encircles the waste, with a bag pre-positioned over the scoop/jaw prior to contacting the waste, the bag is closed via the pressure applied by the perimeter of the scoop/jaw when the user operates the trigger to not only close the scoop/jaws. Certain types of closure elements can be employed to accomplish this closure function, including but not limited to adhesive being applied to one or both opposing sides of an open bag in the area where the scoop/jaws contact each other in the closed positron [sic]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee to include the adhesive of Kovarik to secure the bags in place when in use.
Lee does not disclose as taught by Smith, an LED bar, said LED bar affixed along an underside of said scoop apparatus, whereby light automatically lights from said LED bar when said scoop apparatus is in said open configuration (Pg. 1, [0013]: “Embodiments of the grabber device further include a directional LED (light emitting diode) 45 attached to the extension rod 10 or to the handle 5 configured to shine in a direction of the sticky roll 15 and the bucket scoop 20,25. The directional LED 45 automatically activates based on a squeezing motion on the handle 5”), said LED bar 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee to include the LED of Smith for use during low light conditions.
Regarding claim 4, Lee as modified discloses in addition to as taught by Lee said retraction mechanism comprises a pulley and at least one compression spring (Fig. 2, retractable coil 150).
Regarding claim 5, Lee as modified discloses in addition to as taught by Lee a leash hold button, wherein, upon activation, said leash hold button engages said at least one compression spring to stop said pulley, holding said leash in place (Col. 2, lines 15-19: “wherein when the first button (152) is pressed, the retractable coil (150) starts to retract the cable (156) into the handle housing (110), wherein when the second button (154) is pressed, the retractable coil (150) is locked and prevented from retracting”).
Regarding claim 7, Lee as modified discloses in addition to as taught by Lee at least one bag clip along a side of said shell body, 25wherein, after encapsulation of said object in said bag in said scoop apparatus, said user is capable of twisting an end of said bag closed, opening said scoop apparatus, and inserting said end of said bag in said at least one bag clip (Col. 1, lines 37-40: “The pet waste scooper further comprises a retractable pet leash to hook a collar used on a pet and a curved slot disposed on the handle housing to hang a bag containing pet waste”).
Regarding claim 8, Lee as modified discloses in addition to as taught by Lee after said insertion of said bag in said at least one bad clip, the user can dispose of the 
Regarding claim 9, Lee as modified discloses in addition to as taught by Lee after disposing of the bag by the user, the user is capable of deploying another bag from said store of bags of said bag assembly (Col. 3, lines 33-36: “The lid is configured for plastic bag reload when the lid is opened. In some embodiments, the lid (310) further comprises a cross cut (312) on the lid for pulling out a plastic bag while retaining the remaining bags”).
Regarding claim 13, Lee as modified discloses the claimed invention except for a scoop profile of said scoop apparatus from the top portion tapers therefrom to a narrower configuration at the bottom portion thereof. It would have been an obvious matter of design choice to make the profile of the scooping device of whatever form or shape was desired or expedient because a tapered profile might be the most advantageous for scooping. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Lee as modified discloses in addition to as taught by Lee a scoop profile of said scoop apparatus from the top and middle portions tapers from the middle portion to a narrower configuration at the bottom portion thereof (Fig. 7, the profile of the scoop becomes narrower from the middle portion to the bottom portion).
Regarding claim 15, Lee as modified discloses the claimed invention except for a scoop profile of said scoop apparatus from the top portion curves therefrom to a narrower configuration at the bottom portion thereof. It would have been an obvious In re Dailey et al., 149 USPQ 47.
Regarding claim 16, Lee as modified discloses the claimed invention except for a scoop profile of said scoop apparatus from the top portion curves outward and then inward therefrom to a wider configuration at the bottom portion thereof. It would have been an obvious matter of design choice to make the profile of the scooping device of whatever form or shape was desired or expedient because the described configuration might be the most advantageous for scooping. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 18, Lee as modified discloses the claimed invention except for a plurality of components of said pet device are made of compositions selected from the group consisting of acrylonitrile butadiene styrene (ABS), acetal, polypropylene (PP), polyvinyl 15chloride (PVC) plastics and combinations thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the pet device out of any of these materials because plastics are typically used for pet leashes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
claim 19, Lee as modified discloses the claimed invention except for said shell body has a configuration with a width dimension selected from the group consisting of about 1-3 inches, about 1.5-2.5 inches, about 1.8 to 2.2 inches and about 2.0 20inches, wherein said shell body has a configuration with a length dimension selected from the group consisting of about 5-8 inches, about 6-7.5 inches, about 6.5-7 inches, and about 6.75 inches, and wherein said shell body has a configuration with a height dimension 25selected from the group consisting of about 5-8 inches, about 6-7 inches, about 6.25-6.75 inches, and about 6.5 inches.  It would have been an obvious matter of design choice to set the dimensions of the device to those listed because they might be of an obvious for a pet leash, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1) and Smith (US Pub. 2019/0387713 A1), and further in view of Bennett (US Pub. 2019/0098873 A1).
Regarding claim 2, Lee discloses the claimed invention except for as taught by Bennett, said shell body comprises a left shell body and a right shell body (Fig. 2, first molded housing portion 210 and second molded housing portion 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the device of Lee to include the two discrete sides of Bennett for ease of manufacturing.
claim 3, Lee as modified by Bennett discloses the claimed invention in addition to said left shell body and said 5right shell body are secured together by a plurality of fasteners as taught by Bennett (Pg. 3, [0071], lines 4-10: “A first protrusion member 217 projects inward from the first housing portion 210, the first protrusion member having a lengthwise slot 217A that is forwardly disposed with respect to the housing. A second protrusion member 227 extends inward from the second housing portion 220 in a corresponding location”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1) and Smith (US Pub. 2019/0387713 A1), and further in view of Giallourakis (US Pub. 2017/0275838 A1).
Regarding claim 6, Lee as modified discloses in addition to as taught by Lee, a compression spring (Fig. 8, spring 180) and a plurality of tie rods (Fig. 8, third arm 176 second arm 178). However, Lee does not disclose a scoop lever lock button as taught by Giallourakis (Fig. 1, locking mechanism 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoop apparatus of Lee to include the locking mechanism of Giallourakis to allow both scoops to be locked in place.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1) and Smith (US Pub. 2019/0387713 A1), and further in view of Rodriguez (US Pub. 2009/0261604 A1).
claim 10, Lee as modified discloses in addition to as taught by Smith, wherein said LED bar, when said scooper apparatus is in said open configuration, is automatically activated (Pg. 1, [0013]: “Embodiments of the grabber device further include a directional LED (light emitting diode) 45 attached to the extension rod 10 or to the handle 5 configured to shine in a direction of the sticky roll 15 and the bucket scoop 20,25. The directional LED 45 automatically activates based on a squeezing motion on the handle 5”), thereby illuminating the object and the ground underneath the pet device and the object for pickup (Fig. 1, LED 45 is mounted on the device so that it could be used to illuminate the ground).
However, Lee as modified does not disclose as taught by Rodriguez, said LED bar is connected to a battery (Pg. 2, [0039]: “Also shown in FIG. 5 is a battery cover 26. The battery cover 26 allows access to a battery compartment. The battery compartment stores a battery that is used to power the light source 25 when activated by the light source button 15”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee as modified to include the battery of Rodriguez to power the light source.

Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1) and Smith (US Pub. 2019/0387713 A1), and further in view of Gunn (US Pub. 2016/0157466 A1).
claim 11, Lee discloses the claimed invention except for at least one reflective strip as taught by Gunn (Fig. 3, retractable cord with reflective strip 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee to include the reflective strip of Gunn for better visibility of the device.
Regarding claim 12, Lee as modified discloses the claimed invention in addition to at least one reflective 20strip is on the leash, sides of the pet device or combinations thereof as taught by Gunn (Fig. 3, retractable cord with reflective strip 304).
Regarding claim 17, Lee discloses the claimed invention except for a flashlight configured at a front portion of said pet device as taught by Gunn (Fig. 3, high intensity LED flashlight 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee to include the LED flashlight of Gunn for use in low-light conditions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 8,925,495 B1) in view of Kovarik (US Pub. 2014/0137811 A1).
Regarding claim 20, Lee discloses a method for bagging waste product of a pet using a pet device comprising: 
removing a bag from within a bag assembly , said bag assembly within a shell body of said pet device (Fig. 2, plastic bag container 300);
5opening a scoop apparatus attached to said shell body, said scoop apparatus having a left scoop and a right scoop to capable of opening to an open configuration 
deploying said bag substantially around said pet device and within said 10cavity, the closed end of said bag within said cavity (It is possible to cover the scoop apparatus with a plastic bag for picking up waste); 
positioning said pet device over a waste object on the ground and within said cavity (Devices such as this are known in the art for picking up waste objects);
closing said scoop apparatus with said waste object within said bag and within said cavity (Devices such as this are known in the art for picking up waste objects);  
15removing said bag from around said pet device, said closed end of said bag fixed within said cavity of said scoop apparatus, the open end of said bag capable of being twisted closed by a user (Plastic bags for this purpose are known in the art to be closed afterwards); 
securing a twisted end of said bag in a bag clip within said shell body (Col. 1, lines 37-40: “The pet waste scooper further comprises a retractable pet leash to hook a collar used on a pet and a curved slot disposed on the handle housing to hang a bag containing pet waste”).; 
and 20dropping said bag with said waste object therein, after opening said scoop apparatus to said open configuration, into a waste receptacle (Disposing of the bag is the logical final step).
However, Lee does not disclose as taught by Kovarik, an interior surface within said cavity being coated with an adhesive, thereby securing said bag therein ([0015]: “In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet device of Lee to include the adhesive of Kovarik to secure the bags in place when in use.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Regarding claim 2, the applicant asserts that the secondary reference of Bennett is impermissible because it is not directed to waste pick-up. However, it has a similar to construction to the shell body of the application with the shell body being the housing for a pet leash. Regarding other features that Lee may not cover, (illumination component upon bag deployment, bag retention with component surface adhesion) these are referenced above in claim 1.
Regarding claim 6, the applicant asserts that the secondary reference of Gaillourakis is impermissible because the scooping mechanism is not “one-handed” as 
Regarding claim 10, the applicant asserts the secondary reference of Gunn. The rejection has been modified to use the reference of Smith. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642